DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 
	Applicant’s cancellation of claim 19, amendment of claims 1 and the addition of new claims 20, in the paper of 5/3/2022, is acknowledged.  Applicants' arguments filed on 5/3/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-7, 9-18, 20 are still at issue and are present for examination. 
Election/Restriction
Applicant's election without traverse of the Species: Species Group I: E.C. 3.1.21.x and, Species Group 2: SEQ ID NO: 1, in the paper of 6/10/2021, is acknowledged.  

Species Election

This application contains claims directed to the following patentably distinct species:
The species groups  are as follows: 
Species Group:  Each of those cationic softening compounds of newly added claim 20 is a distinct species (i.e. Formula 1, 2, 3 and 4).

 The species are independent or distinct because they are each different structural molecules that result in different structural/functional methods. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the different species would require separate text and structural searches of different databases.
Telephonic Election
During a telephone conversation with Carrie Schwartz on 6/8/2022 a provisional election was made without traverse to prosecute the invention of the species of Formula 1, claim 20.  Affirmation of this election must be made by applicant in replying to this Office action.  The species of Formula 2-3 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Previously claim 1 (claims 2-7, 9-18 and 20 dependent on) was indefinite in the recitation “comprising a fabric care component comprising cationic softening-compounds, silicone softening-compounds, paraffins, waxes, dispersible polyolefins, and mixtures thereof” in that it is unclear and confusing as to exactly what the fabric care component comprises.  Literally the claim read that the component must comprise all of the listed components, cationic softening-compounds, silicone softening-compounds, paraffins, waxes and dispersible polyolefins, but this is unclear with the reference to “and mixtures thereof”.  For the purpose of advancing prosecution the recitation was given its broadest reasonable interpretation and is interpreted as “comprising a fabric care component selected from the group consisting of cationic softening-compounds, silicone softening-compounds, paraffins, waxes, dispersible polyolefins, and mixtures thereof”.
In response to the previous rejection based upon indefiniteness, applicants have not commented beyond noting that the rejection is moot in light of applicants amendment.
Thus it continues that for the purpose of advancing prosecution the recitation was given its broadest reasonable interpretation and is interpreted as “comprising a fabric care component comprising cationic softening-compounds, silicone softening-compounds, paraffins, waxes, dispersible polyolefins, OR a mixtures thereof”.

Claim 1 (claims 2-7, 9-18 and 20 dependent on) is indefinite in the newly added recitation “(i)(b) drying the fabric, wherein step (i)(b) is subsequent to step (i) and prior to step (ii) and “ in that this new “step” is confusing and unclear.  The basis of this indefiniteness is based upon the reference to “step” (i)(b) in that the reference to a step (i)(b) without a step (i)(a) is confusing and unclear.  For the purpose of advancing prosecution step (i)(b) is interpreted as occurring between step (i) and (ii).
Newly added claim 20 lists a number of structures without the use of “or” or “and” between each structure.  Claim 20 is interpreted as an “or” occurs between each structure.
Appropriate and/or comment is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gori et al. WO 2014/087011.
This rejection was stated in the previous office action as it applied to previous claims 1-18.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Gori et al. WO 2014/087011 teach laundry specific bacteria using a DNase (typically in the range of 0.0004 -100 ppm).  Gori et al. WO 2014/087011 teach a method of treating a textile or fabric comprising exposing the textile tor fabric to a detergent composition comprising one or more anionic, nonionic or cationic surfactants (10-40% w/w%)(page 12-13), a deoxyribonuclease (DNase) (page 8-9) and an enzyme selected from a protease, lipase, etc…(page 17-22).  Gori et al. further teach the above methods in which the detergent composition comprises a cationic surfactant or softening compound.  Gori et al. further teach the above methods in which the detergent composition comprises a anionic surfactant or softening compound comprising paraffin sulfonates (page 12, line 27).  Gori et al. teaches the above methods in which the deoxyribonuclease (DNase) is selected from E.C. class E.C. 3.1.21.1, is a microbial (bacterial) enzyme and has an amino acid sequence having at least 95% identity with the amino acid sequence shown in SEQ ID NO: 1. 
Gori et al. teach the above methods as a part of a wash cycle in a washing machine wherein the wash cycle is no more than 20 minutes, and run at a temperature of between 15oC which is typical.  Gori et al. further teach a washing method for textile comprising exposing a textile to a wash liquor comprising a DNase or a detergent composition according to the invention (see above detergent compositions) and completing at least one wash cycle and optionally rinsing the textile.  Gori et al. teach the use of the taught detergent compositions comprising a at least one wash cycle.  The state of the art in fabric wash cycles is these wash cycles inherently include a spin step that removes liquid from the fabric.  Such a spin cycle or spinning step is a means of removing liquid from the fabric or drying the fabric.  Thus Gori et al. teach the above methods comprising more than one wash cycle such that they teach a method of treating a fabric comprising contacting the fabric with an aqueous liquor comprising a fabric care component as discussed above (cationic surfactant), spinning (or drying) the fabric and subsequently contacting the fabric with an aqueous liquor comprising a nuclease enzyme (the second wash cycle of said taught method).
Applicant’s argument:
Applicants submission that the rejection is now moot in view of the incorporation of the subject matter of claim 19 into claim 1 as previous claim 19 was not rejected over Gori is not found persuasive for the reasons stated above.  
Claim(s) 1-7, 9-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gori et al. WO 2014/087011.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011 and Mayer et al. US 2005/0119151.
A similar but not identical rejection was stated in the previous office action as it applied to previous claims 1-7, 9-18.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Gori et al. WO 2014/087011 teach that when laundry items are used they are exposed to bacteria from the body of the user and the environment and these are a source of bad odor, which develops after use.  Gori et al. teach that their invention provides a solution to this odor problem by reducing the adhesion of specific bacteria to the textile surface during wash using deoxyribonucleases.
Gori et al. WO 2014/087011 teach laundry specific bacteria using a DNase (typically in the range of 0.0004 -100 ppm.  Gori et al. WO 2014/087011 teach a method of treating a textile comprising exposing the textile to a detergent composition comprising one or more anionic, nonionic or cationic surfactants (10-40% w/w%)(page 12-13), a deoxyribonuclease (DNase) (page 8-9) and an enzyme selected from a protease, lipase, etc…(page 17-22).  Gori et al. further teach the above methods in which the detergent composition comprises a cationic surfactant or softening compound.  Gori et al. teaches the above methods in which the deoxyribonuclease (DNase) is selected from E.C. class E.C. 3.1.21.1, is a microbial (bacterial) enzyme and has an amino acid sequence having at least 95% identity with the amino acid sequence shown in SEQ ID NO: 1. Gori et al. teach the above methods as a part of a wash cycle in a washing machine wherein the wash cycle is no more than 20 minutes, and run at a temperature of between 15oC which is typical.
Gori et al. teach the above methods as a part of a wash cycle in a washing machine wherein the wash cycle is no more than 20 minutes, and run at a temperature of between 15oC which is typical.  Gori et al. further teach a washing method for textile comprising exposing a textile to a wash liquor comprising a DNase or a detergent composition according to the invention (see above detergent compositions) and completing at least one wash cycle and optionally rinsing the textile.  Thus Gori et al. teach the above methods comprising more than one wash cycle such that they teach a method of treating a fabric comprising contacting the fabric with an aqueous liquor comprising a fabric care component as discussed above (cationic surfactant) and subsequently contacting the fabric with an aqueous liquor comprising a nuclease enzyme (the second wash cycle of said taught method).
Mayer et al. teach that state of the art textile-cleaning asks a lot of the textiles to be cleaned.  Mayer et al. teach that the frequent washing of garments in a washing machine and subsequent drying in a tumble dryer is associated with severe mechanical stress for the fabric and forces of friction frequently lead to damage on the textile fabric, as evidenced by fuzzing and pilling.  Mayer et al. teach that each washing and drying operation as well as the wearing of the garments causes further detachment and/or breakage of tiny fibers on the surface of the textile fabric.  Mayer et al. teach that conventional textile-cleaning compositions are unable to reduce this damage to the fabric or merely try to remove existing damage to textiles.
Mayer et al. teach textile cleaning agents which are gentile on textiles.  Mayer et al. teach liquid aqueous and nonaqueous textiles-cleaning compositions comprising particles of fuzz-reducing components comprising silicon emulsions and cationic surfactants.  Mayer et al. teach compositions and methods of treating a fabric, comprising contacting the fabric with an aqueous liquor comprising a fabric care component comprising a cationic softening-compounds, an anionic surfactant and an enzyme.  Mayer et al. teach that one of the cationic softening-compounds that can be used is one or more alkylated quaternary ammonium compounds where at least one 
alkyl chain is interrupted by an ester group and/or amido group.
Before the effective filing date, one of skill in the art would have been motivated to combine the active ingredients of the laundry compositions taught by Gori et al. with those taught by Mayer et al. and use the resulting laundry compositions for washing textiles using the procedures taught by both Gori et al and Mayer et al. and common in the art.  Specifically, one would have been motivated to combine the DNase taught by Gori et al. with the detergent compositions comprising cationic surfactants taught by Mayer et al. for their use in laundering fabrics.  Thus one of skill in the art before the effective filing date of the invention would have been motivated to a washing method comprising treating a fabric with a cationic softening surfactant, such as an ester of an alkylated quaternary ammonium compounds as taught by Mayer et al. and a DNase, as taught by Gori et al. as a means of cleaning textiles.  One would have been motivated to practice the methods taught by Gori et al. and Mayer et al. above with both sequential and simultaneous addition of components steps as is routine in the art.  As is routine in the art and taught by Gori et al. one would have been motivated to perform the methods of laundering a fabric as taught by Gori et al. as a part of a wash cycle, in which the methods were performed at least twice and thus subsequently.  As is routine in the art and taught by Mayer et al. one would have included the above obvious methods as the normal state of the art cleaning of the textiles which includes frequent washing of garments in a washing machine and subsequent drying in a tumble dryer.  Mayer et al. teach that each washing and drying operation as well as the wearing of the garments causes is a normal state of the art with regard to textile cleaning.  Thus, the newly amended claimed method involving a method of treating a fabric, comprising contacting the fabric with an aqueous liquor comprising a fabric care component comprising cationic softening-compounds, silicone softening- compounds, paraffins, waxes, dispersible polyolefins, or a mixture thereof; drying the fabric and subsequently contacting the fabric with an aqueous liquor comprising a nuclease enzyme would be obvious as a part of the normal state of the art of washing a fabric (contacting with an aqueous liquor comprising softening compounds and nuclease) drying, wearing and repeating (washing and contacting the fabric with an aqueous liquor).  The expectation of success is high since both Gore et al. and Mayer et al. teach all that is required to practice the obvious methods.
Applicant’s argument:
Applicants submission that the rejection is now moot in view of the incorporation of the subject matter of claim 19 into claim 1 as previous claim 19 was not rejected over Gori is not found persuasive for the reasons stated above.  
Thus, claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011 and Mayer et al. US 2005/0119151.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-7, 9-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,081,783. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,081,783 drawn method of cleaning a surface, a textile, comprising mixing the cleaning composition comprising an enzyme system, the enzyme system comprising: (a) a nuclease enzyme;  (b) an extracellular-polymer-degrading enzyme that is a mannanase with greater than about 90% identity to SEQ.  ID NO: 10 (Chaetomium virescens);  and (c) a cleaning adjunct with water to form an aqueous liquor and contacting a textile with the aqueous liquor in a laundering step anticipates claims 1-7, 8-19 drawn to method treating a fabric, comprising contacting the fabric with an aqueous liquor comprising a fabric care component comprising cationic softening-compounds, silicone softening- compounds, paraffins, waxes, dispersible polyolefins, or a mixture thereof; drying the fabric, wherein step (i)(b) is subsequent to step (i) and prior to step (ii) and subsequently contacting the fabric with an aqueous liquor comprising a nuclease enzyme.
Applicants has asked that this rejection be held in abeyance until such time as there is otherwise allowable subject matter identified.

Claims 1-7, 9-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,781,408. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 10,781,408 drawn method of washing comprising (i) contacting an article or surface with an aqueous wash liquor comprising a variant of a parent DNase, which compared to a DNase with SEQ ID NO: 1, comprises two or more substitutions selected from the group consisting of: T1I, T1L, T1V, 513Y, T22P, S25P, S27L, S39P, S42G, S42A, S42T, S57W, S57Y, S57F, S59V, S59I, S59L, V76L, V76I, Q109R, S116D, S116E, T127V, T1271, T127L, S144P, A147H, S167L, S1671, S167V, G175D and G175E, wherein the positions correspond to the positions of SEQ ID NO: 1 
(numbering according to SEQ ID NO: 1), wherein the variant has a sequence 
identity to the polypeptide shown in SEQ ID NO: 1 or SEQ ID NO: 28 of at least 
90% and wherein the variant has DNase activity;  and an adjunct;  and (ii) 
optionally rinsing and (iii) drying the surface. anticipates claims 1-7, 9-18 and 20 drawn to a method of treating a fabric, comprising (i) contacting the fabric with an aqueous liquor comprising a fabric care component comprising cationic softening-compounds, silicone softening-compounds, paraffins, waxes, dispersible polyolefins, and mixtures thereof, and (ii) subsequently contacting the fabric with an aqueous liquor comprising a nuclease enzyme.
Applicants has asked that this rejection be held in abeyance until such time as there is otherwise allowable subject matter identified.

Claims 1-7, 9-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,800,997. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,800,997 drawn method of washing comprising: (1) contacting an article or surface with an aqueous wash liquor comprising: (i) a DNase variant selected from: a. a DNase variant which compared to a DNase with SEQ ID NO: 1, comprises one or more substitutions selected from the group consisting of: G4K, S7G, K8R, S9I, N16G, S27K, S27R, D32F, D32I, D32L, D32R, D32V, L33H, L33R, L33K, L33V, L33Y, S39C, G41P, S42H, D45E, Q48D, N61E, T65M, T65W, S66R, S66M, S66W, S66Y, S66V, F78L, P91L, S101N, S106L, S106R, S106H, Q109E, A112E, T127P, S130A, S130Y, T138D, Q140V, Q140G, A147H, C148A, W154Y, T157V, Y159A, Y159R, G162C, Q174N, T177Y, S179L and C180A wherein each position corresponds to the position of the polypeptide of SEQ ID NO: 1 (numbering according to SEQ ID NO: 1), wherein the variant has at least 60% identity to the amino acid sequence shown in SEQ ID NO: 1;  b. a DNase variant which compared to a DNase with SEQ ID NO: 27, comprises one or more substitutions selected from the group consisting of: G4K, S7G, K8R, S9I, N16G, S27K, S27R, D32F, D32I, D32L, D32R, D32V, L33H, L33R, L33K, L33V, L33Y, S39C, G41P, S42H, D45E, Q48D, N61E, T65M, T65W, S66R, S66M, S66W, S66Y, S66V, F78L, P91L, S101N, S106L, S106R, S106H, Q109E, A112E, T127P, 5130A, 5130Y, T138D, Q140V, Q140G, A147P, C148A, W154Y, T157V, Y159A, Y159R, G162C, Q174N, L177Y, S179L and C180A, wherein each position corresponds to the positions of SEQ ID NO: 27 (numbering according to SEQ ID NO: 27) and wherein the variant has at least 60% sequence identity to the amino acid sequence shown in SEQ ID NO: 27;  and c. a DNase variant which compared to a DNase with SEQ ID NO: 28, comprises one or more substitutions selected from the group consisting of: G4K, S7G, K8R, S9I, N16G, S27K, S27R, D32F, D32I, D32L, D32R, D32V, L33H, L33R, L33K, L33V, L33Y, S39C, G41P, S42H, D45E, Q48D, N61E, T65M, T65W, S66R, S66M, S66W, S66Y, S66V, F78L, P91L, S101N, S106L, S106R, S106H, Q109E, A112E, T127P, 5130A, 5130Y, T138D, Q140V, Q140G, A147P, C148A, W154Y, T157V, Y159A, Y159R, G162C, Q174N, L177Y, S179L and C180A, wherein each position corresponds to the positions of SEQ ID NO: 28 (numbering according to SEQ ID NO: 28), and wherein the variant has at least 60% sequence identity to the amino acid sequence shown in SEQ ID NO: 28;  and (ii) an adjunct;  and (2) optionally rinsing and (3) drying the surface anticipates claims 1-7, 9-18 and 20 drawn to a method of treating a fabric, comprising (i) contacting the fabric with an aqueous liquor comprising a fabric care component comprising cationic softening-compounds, silicone softening-compounds, paraffins, waxes, dispersible polyolefins, and mixtures thereof, and (ii) subsequently contacting the fabric with an aqueous liquor comprising a nuclease enzyme.
Applicants has asked that this rejection be held in abeyance until such time as there is otherwise allowable subject matter identified.

Applicants are given notice that the examiner has made a reasonable attempt to identify multiple issued patents and patent applications drawn to overlapping subject matter.  In the interest of advancing prosecution and the large number of applicant’s patents and patent applications, applicants are asked to identify any additional issued patents or patent applications which should be considered for double patenting issues.
Remarks
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
6/8/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652